DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2018-056310, filed on 03/23/2018, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/15/2021 was considered by the examiner. 
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 appears to be a duplicate claim of Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1 and 5, the phrase “PDR is defined as a following (expression 1)which indicates a ratio concerned with maximum and minimum or number densities of AlN precipitates in three areas at 1/10t area, 1/5t area, and 1/2t area from a surface of the silicon steel sheet along a thickness direction, the PDR is 50% or less, wherein the PDR = (the maximum – the minimum)/ the minimum x 100 _(expression 1)” renders the claim indefinite.  Firstly, the parentheticals “(expression 1)” renders the claim indefinite as it is unclear as to whether or not the parentheticals indicate an optional or exemplary embodiment.  Additionally, the term “maximum and minimum of number densities of AlN precipitates” renders the claim indefinite, as it is unclear as to under what conditions the number densities of AlN precipitates are measured, the parameters/settings of measurement, etc., and how “maximum” and “minimum” are calculated/observed.  Additionally, the terms “1/10t area, 1/5t area, and 1/2t area” are indefinite as they refer to a position relative to the thickness of the sheet, but no specific area or 
For purposes of Office examination, the Examiner is interpreting this phrase to broadly mean that the sheet contains at AlN precipitates.

In addition to the rejections set forth above, Claims 2-5 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0013844 (Xie) in view of Japanese Patent Application Publication No. JP 2018/021242 (Takeda).
In regards to Claims 1-5, Xie teaches a non-oriented silicon steel with excellent magnetic properties (Abstract), wherein obtaining best sheet shape and ease of cold rolling is utilized 
Component (mass %)
Instant Application (Claims 1-5)
Xie (¶¶35-46)

Si
0.01 to 3.50%
2.5-4.0%
2.5-4.0%
Al
0.0010-2.500%
0.5-1.5%
0.1-2.0%
Mn
0.01-3.00%
0.10-1.50%
0.05-2.0%
C
0.0030% or less
0.003% or less
0.0010-0.0050%
P
0.180% or less
0.02% or less
0.005-0.15%
S
0.0030% or less
0.002% or less
0.0001-0.0030%
N
0.0030% or less
0.003% or less
0.0010-0.0030%
B
0.0030% or less
0.005% or less

Fe
Balance
Balance



Xie teaches a composition that overlaps substantially with that as claimed in the instant application.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, Xie teaches that the Al/N ratio will directly influence the form and size of AlN, such that if Al content is too low, thin needle-like AlN forms and deteriorates iron loss (¶43), wherein it is crucial to control the AlN ratio in order to impact the AlN precipitates.  One of ordinary skill in the art would expect the 
In the same field of nonoriented electrical steel sheets, Takeda teaches a nonoriented electromagnetic steel sheet (Abstract), and that an insulating coating is provided on the surface of the base of the steel sheet, the eddy current between plates can be reduced, and the eddy current loss as a core can be reduced as a result (¶57).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have utilized the insulating coating of Takeda within the surface of the base of the nonoriented electrical steel sheet of Xie.  One skilled in the art would have been motivated by reducing eddy current between plates and as a result eddy current loss as a core, as taught by Takeda, within the electrical steel sheet of Xie, in order to improve electrical/magnetic properties and functionality.  

In regards to Claims 2-4, Xie further teaches that the slab for the steel preferably also contains Sn and/or Sb, wherein the content of Sb+2Sn ranges between 0.001-0.05% (¶17), which overlaps with the claimed limitation of the sheet including at least one comprising 0.0300% or less of Sb and 0.0100-0.2000% of Sn (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, in regards to Claims 3-4, Examiner notes that the claims are directed towards the chemical composition selected from at least one selected from a group comprising Cu, REM, Ca, 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2017/0226622 (Shingaki) teaches a grain-oriented electrical steel sheet manufacturing process of processing a steel slab having a predetermined composition to a final sheet thickness and then performing primary recrystallization annealing and nitriding treatment, the nitriding treatment is performed in at least two stages of temperatures including high-temperature nitriding and low-temperature nitriding, and a residence time in the high-temperature nitriding is 3 seconds or more and 600 seconds or less (Abstract).  Shingaki teaches that in this way, nitrogen is efficiently diffused into the steel of the steel sheet before secondary recrystallization to precipitate AlN (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784